DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 23 March 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined.

Claim Objections
Applicant is advised that should claim 4 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Both claims depend from claim 1, resulting in this objection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent Claims 1, 9 and 16: “having an opening with a central aperture located therein” (lines 5 and 6) is indefinite as it is unclear how an opening (which is an empty space) can also have an aperture (which, as claimed, is an opening within an opening). 

	Claim 3: the language that the inner perimeter is countersunk into the first thickness defining a second shoulder is indefinite as this limitation already appears to have been achieved in claim 2, from which claim 3 depends.

	Claims 4 and 14: “sufficiently strong” is indefinite as this is a relative term of art, and this limitation appears to be dependent upon the side of the object being inserted.

	Claims 6 and 20: “various shapes” is indefinite as the metes and bounds of what constitutes “various shapes” cannot be determined based on the language provided.  Also, as written, the feature appears to define “various shapes” in a single embodiment.

	Claim 13: the claim does not end in a period.

	Claim 16: there is language after the period in claim 16 (paragraph beginning with “when the object is twisted…”) that does not appear to be part of a claim.  The examiner interprets this as extra language that is not intended to be part of a claim as it appears to be redundant language already present in the claim.

	Those claims listed under this heading but not directly addressed are rejected as being dependent from a rejected claim, either directly or indirectly.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wolfe, Jr. (U.S. D658,825), hereafter “Wolfe”.

Claim 1: Wolfe discloses a pet treat holding device, comprising: 
a single piece holder comprising: 
an outer perimeter shape (“A” from attached Fig. 5 from Wolfe below) having a first thickness; and 
an inner perimeter shape (“B” below) having an opening with a central aperture (“C” below) located therein, the opening extending through the first thickness (as shown), the opening having a plurality of flexible projections (“D” below) extending toward the central aperture (as shown), each of the flexible projections terminating in an enlarged tip (see portion containing “E” relative to the narrow portion “F” below), wherein the flexible projections and the enlarged tips are configured to: 
restrict removal of an object when the object is twisted in a first direction through the opening; and 
release the object when the object is twisted in a second direction opposite the first direction (the examiner takes the position (the examiner takes the position that the prior art would achieve the claimed function if an objected were inserted and twisted in the claimed manner). 
	Should applicant disagree that the system is a single piece, it would have been obvious at the time of filing to a person having ordinary skill in the art to have the objects made integral because the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.  See In re Larson, 340 F.2d 965 (CCPA 1965); M.P.E.P. 2144.04(V)(B).  Having the article as a single piece would avoid unwanted disassembly during use.   
 

[AltContent: textbox (G)][AltContent: arrow]
[AltContent: textbox (H)][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    410
    379
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    548
    509
    media_image2.png
    Greyscale


Figures 4 and 5 from Wolfe

[AltContent: textbox (F)][AltContent: textbox (E)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    98
    159
    media_image3.png
    Greyscale

Portion of Figure 5 from Wolfe

Claim 2: Wolfe discloses the pet treat holding device recited in claim 1, wherein the inner perimeter shape has a second thickness that is thinner than the first thickness and is countersunk into the first thickness defining a shoulder (as shown in comparison of “A” and “B”).  

Claim 3: Wolfe discloses the pet treat holding device recited in claim 2, wherein the inner perimeter shape (“G”) is countersunk into the first thickness defining a second shoulder (as shown).  

Claim 4: Wolfe discloses the pet treat holding device recited in claim 1, wherein when the object is wedged through the opening and twisted in a first direction, removal of the object is restricted by a sufficiently strong rotational counterforce (the examiner takes the position that if an object was inserted in the claimed manner, the counterforce would be created under the laws and rules of physics).  

Claim 5: Wolfe discloses the pet treat holding device recited in claim 4, wherein the flexible projections and the enlarged tips are bent in the direction of the twist and contribute to the counterforce (the examiner takes the position that this would naturally occur if used in the claim manner).  

Claim 7: Wolfe discloses the pet treat holding device recited in claim 1, wherein the flexible projections taper inward as they extend toward the central aperture (as shown proximate “F”.  

Claim 8: Wolfe discloses the pet treat holding device recited in claim 7, wherein the enlarged tips define various shapes that are wider than the inward taper of the flexible projections (see “E” and “F” above, as best understood, portion containing “E” is comprised of numerous shapes forming a single final shape).  

Claim 9: Wolfe discloses t pet treat holding device, comprising: 
a single piece holder comprising: 
an outer perimeter (“A”) shape having a first thickness (as shown); and 
an inner perimeter shape (“B”) having a second thickness disposed within the outer perimeter shape, the second thickness being thinner than the first thickness and is countersunk into the first thickness defining a first shoulder (as shown), the inner perimeter shape having an opening with a central aperture (“C”) located therein, the opening extending through the second thickness (as shown), the opening having a plurality of flexible projections (“D”) extending toward the central aperture, each of the flexible projections terminating in an enlarged tip (compare portion containing “E” to “F”), 
whereby the flexible projections and the enlarged tips are configured to: 
restrict removal of an object when the object is twisted in a first direction through the opening; and 
release the object when the object is twisted in a second direction opposite the first direction (the examiner takes the position the prior art has full capability of functioning in the claimed manner if used in the claimed manner).
Should applicant disagree that the system is a single piece, it would have been obvious at the time of filing to a person having ordinary skill in the art to have the objects made integral because the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.  See In re Larson, 340 F.2d 965 (CCPA 1965); M.P.E.P. 2144.04(V)(B).  Having the article as a single piece would avoid unwanted disassembly during use.   
  
Claim 10: Wolfe discloses the pet treat holding device recited in claim 9, wherein the outer perimeter shape is rounded (as shown).  

Claim 11: Wolfe discloses the pet treat holding device recited in claim 9, wherein the enlarged tip of each of the flexible projections is a bead-shaped tip (as best understood, “E” is bead shaped using the broadest reasonable interpretation in light of applicant’s specification).  

Claim 13: Wolfe discloses the pet treat holding device recited in claim 9, wherein the second thickness is thinner than the first thickness (as shown) and is countersunk on an opposite side into the first thickness defining a second shoulder (“H” above).  

Claim 14: Wolfe discloses the pet treat holding device recited in claim 1, wherein when the object is wedged through the opening and twisted in a first direction, removal of the object is restricted by a sufficiently strong rotational counterforce (the examiner takes the position that if an object was inserted in the claimed manner, the counterforce would be created under the laws and rules of physics).  

Claim 15: Wolfe discloses the pet treat holding device recited in claim 14, wherein the flexible projections and the enlarged tips are bent in the direction of the twist and contribute to the counterforce (the examiner takes the position that if an object was inserted in the claimed manner, the counterforce would be created under the laws and rules of physics).  

Claim 16: Wolfe discloses a pet treat holding device, comprising: 
a single piece holder comprising: 
an outer perimeter shape (“A”) having a first thickness; and an 
inner perimeter shape (“B”) having a second thickness disposed within the outer perimeter shape, the second thickness being thinner than the first thickness (as shown) and is countersunk into the first thickness defining a shoulder (as shown), the inner perimeter shape having an opening with a central aperture (“C”) located therein, the opening extending through the second thickness (as shown), the opening having a plurality of flexible projections (“D”) extending toward the central aperture, each of the flexible projections terminating in an enlarged tip (portion containing “E”), whereby the flexible projections and the enlarged tips are configured to: 
restrict removal of a pet treat when the pet treat is wedged through the opening and twisted in a first direction, removal of the pet treat is restricted by a sufficiently strong rotational counterforce; and 
release the pet treat when the pet treat is twisted in a second direction opposite the first direction (the examiner takes the position that the prior art would achieve the claimed function if an objected were inserted and twisted in the claimed manner). 
Should applicant disagree that the system is a single piece, it would have been obvious at the time of filing to a person having ordinary skill in the art to have the objects made integral because the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.  See In re Larson, 340 F.2d 965 (CCPA 1965); M.P.E.P. 2144.04(V)(B).  Having the article as a single piece would avoid unwanted disassembly during use.   
  

Claim 17: Wolfe discloses the pet treat holding device recited in claim 16, wherein the flexible projections and the enlarged tips are bent in the direction of the twist and contribute to the counterforce (the examiner takes the position that the prior art would achieve the claimed function if an objected were inserted and twisted in the claimed manner).  

Claim 18: Wolfe discloses the pet treat holding device recited in claim 16, wherein the second thickness is thinner than the first thickness (as shown) and is countersunk on an opposite side into the first thickness defining a second shoulder “H” above).  

Claim 19: Wolfe discloses the pet treat holding device recited in claim 16, wherein the flexible projections taper inward as they extend toward the central aperture (as shown).  

Claim 20: Wolfe discloses the pet treat holding device recited in claim 16, wherein the enlarged tips define various shapes that are wider than the inward taper of the flexible projections (see “E” and “F” above, as best understood, portion containing “E” is comprised of numerous shapes forming a single final shape).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe.

Claim 6: Wolfe discloses the pet treat holding device recited in claim 1, except wherein the object is a pet treat.  The examiner takes Official notice that it would be obvious at the time of filing to a person having ordinary skill in the art to use pet treats with the invention in Wolfe.  Wolf is directed to a pet chew toy, so to use the device with pet treats would be an obvious use of the device.  

Claim 12: Wolfe discloses the pet treat holding device recited in claim 9, wherein the material of the single piece holder is rubber.  The examiner takes Official notice that it would have been obvious at the time of filing to a person having ordinary skill in the art to make the holding device from rubber.  Rubber is a well-known material for such devices for durability and for preventing damage to an animal’s teeth when chewing.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems, see Toolan (U.S. D840,610), Wolfe (U.S. Publication 2016/0255812), Wechsler (U.S. Publication 2013/0074780), Wolfe (U.S. Patent 7,555,997), Mauldin (U.S. Patent 5,813,366), Morin (U.S. Patent 6,905,025).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649